Case 1:18-cv-01250-RM-STV Document 148 Filed 05/04/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO


   Civil Action No. 18-cv-01250-WJM-STV

   STEVEN A. KLENDA, LLC dba ADROIT ADVOCATES, LLC,
   And ADROIT ADVOCATES, LLC,

          Plaintiffs

   v.

   DANIEL LARSCHEID, DDS, and
   FLOSS DENTAL, LLC, a Minnesota limited liability company dba
   WOODLAND FAMILY DENTAL

          Defendants and Counterclaimants

   v.

   STEVEN A. KLENDA, individually
   STEVEN A. KLENDA, LLC dba ADROIT ADVOCATES, LLC,
   and ADROIT ADVOCATES, LLC

          Counterclaim Defendants

        MOTION FOR WITHDRAWAL OF JANA C. HOUGHTELING, ESQ. FOR
                      COUNTERCLAIM DEFENDANTS


         Jana C. Houghteling, Esq., hereby submits this Motion for Leave to Withdraw as Attorney

  of Records on Behalf of Counterclaim Defendants Steven A. Klenda and Steven A. Klenda, LLC

  d/b/a Adroit Advocates, LLC and Adroit Advocates, LLC (“Motion to Withdraw”).

                                      Conferral Statement

         Pursuant to D.COLO.LCivR 7.1(b)(4), this Motion to Withdraw is exempt from conferral

  requirements.




                                                1
Case 1:18-cv-01250-RM-STV Document 148 Filed 05/04/21 USDC Colorado Page 2 of 3




                                             Motion

         1.     Ms. Houghteling respectfully moves to withdraw her appearance as counsel for

  Counterclaim Defendants in Case No. 18-cv-01250.

         2.     Good cause exists for Ms. Houghteling’s withdrawal because Ms. Houghteling is

  no longer an attorney with Cohen|Black Law, LLC.

         3.     Ms. Houghteling has notified Counterclaim Defendants of her withdrawal in the

  above captioned matter.

        4.      Counterclaims Defendants will continue to be represented by Nancy L. Cohen, Esq.

  of Cohen|Black Law, LLC.

     WHEREFORE, Ms. Houghteling respectfully requests the Court order her withdrawal as

  counsel of record for Counterclaim Defendants.




  Dated: May 4, 2021                    Respectfully submitted,



                                        By: /s/ Jana C. Houghteling
                                            Nancy L. Cohen, Esq.
                                            Jana C. Houghteling, Esq.
                                            COHEN|BLACK LAW, LLC
                                            1888 N. Sherman St., Suite 770
                                            Denver, Colorado 80203
                                            T: 720.699.2322
                                            F: 720.301.3166
                                            Email: nancy@cohenblacklaw.com
                                                    jana@cohenblacklaw.com
                                            Attorneys for the Counterclaim Defendants




                                                   2
Case 1:18-cv-01250-RM-STV Document 148 Filed 05/04/21 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 4th day of May, 2021, I presented the foregoing NOTICE OF
  WITHDRAWAL OF JANA C. HOUGHTELING, ESQ. FOR COUNTERCLAIM
  DEFENDANTS to the Clerk of the Court for filing and uploading to the CM/ECF system which
  will send notification of this filing to the following:


  Boris Parker
  100 South Fifth Street
  2100 Fifth Street Towers
  Minneapolis, MN 55402-3707
  boris@parkerwenner.com
  Attorneys for Defendants & Counterclaimants

  Steven A. Klenda
  Klenda Legal LLC
  1624 Market St., Suite 202
  Denver, CO 80202
  sklenda@klendalegal.com
  Attorneys for the Plaintiff

  Geoffrey Blue
  Gessler Blue, LLC
  7350 E. Progress Place, Suite 100
  Greenwood Village, CO 80111
  gblue@gesslerblue.com
  Attorneys for the Plaintiff
                                                    /s/ Jana C. Houghteling.
                                                    Jana C. Houghteling




                                                3
